DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “purification means” in claims 1, 11-14 and 17 and claim limitation “changing means” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nijhawan et al (4,435,197).
Regarding to claim 1, Nijhawan et al teach an apparatus for handling air in an enclosed space (21 in Fig. 1) having an enclosure with a cover (24), an inlet (unlabeled in Fig. 1) formed in the cover (24) and an outlet (unlabeled outlet duct on top of enclosure (21) in Fig. 1) which is connectable to one or more ducts to return air to the enclosed space (21), the air being directable from the inlet to the outlet and from the outlet and, when the air is so directed, the apparatus is configured to change at least one characteristic of the air (such as air quality) and wherein the cover (24) is arranged to open to facilitate servicing from within the enclosed space wherein the arrangement for opening the cover (24) is a slidable arrangement such that the cover (24) and slidable arrangement thereby define a drawer for receiving purification means such as filter elements (26) for purifying air on entry into the enclosure (21).
Regarding to claim 2, Nijhawan et al teach at least one characteristic of air including air quality (from unfiltered air at the inlet through a filter to filtered air at the outlet).
Regarding to claim 3, Nijhawan et al teach the filter element (26) positioned internal to the cover (21) and adjacent to the inlet.
Regarding to claim 4, Nijhawan et al show Figure 1, the apparatus is mountable at floor level (see Fig. 1).
Regarding to claims 5-9, Nijhawan et al show in Figure 1 that the is adapted to be accessible via an opening in the structure wherein the slidable arrangement extends through the opening such that the cover (24) being a panel is slidably movable from a retracted position where the cover (24) occludes the opening and an extended position where the cover permits servicing of the apparatus.
Regarding to claims 13-15, Nijhawan et al show in Figure 1 that a fan (unlabeled locating on top of the enclosure (21) in Fig 1) configured to be operable at high air resistances for directing air from the inlet to the outlet and any purification means or filter elements (26) so received therebetween, and implying to detect a pressure differential or resistance across the received filter elements (26), and when the pressure differential is at a pre-determined level, the apparatus (21) is configured to operate the fan at a higher rate thereby maintaining the flow of air.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (4,435,197), as applied supra, in view of Enyedy (2016/0297025 A1).
Regarding to claim 10, Nijhawan et al disclose filtering elements (26) to filter out contaminants in the air but not changing the characteristics of the air including the reduction of pollutant content for purifying the breathable air.  Enyedy discloses the changing characteristics of the air such as changing oxygen and carbon monoxide (CO)  for purifying the breathable air (paragraph 0021).
Regarding to claims 16 and 17, Nijhawan et al further disclose at least one air quality sensor (64, paragraph 0028) for detecting characteristics of the air and/or further including a controller (34, paragraph 0029) coupled to the sensor (64), wherein the controller (34) provides signals to the air characteristic changing means based on signals received from the sensor (64) or external signals associated with environmental monitoring to change the characteristics of the air and to service the purification means (paragraphs 0028 & 0029).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Nijhawan et al to have an air quality sensor coupled to a controller to change the characteristics of the air to service the purification means as taught by Envedy in order to receive air quality signal and effectively adjust the programmed parameter based on the level of the air quality signal to achieve filtered breathable air.
17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (4,435,197), as applied supra, in view of Kulp (6,855,295 B2).
18.	Regarding to claim 11 calling for the characteristics changing means being UV irradiation, Kulp discloses the purification means being UV irradiation (39, 40) for reducing air pollutant content that includes particulates (col. 5, line 23, col. 9, lines 27-40).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adopt UV irradiation as a purifying means as taught by Kulp in the apparatus of Nijhawan et al since it is well-known in the art that UV light is effectively kill bacteria, viruses or germs in the air stream.
19. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nijhawan et al (4,435,197), as applied supra, in view of Song et al (2007/0066215 A1).
20.	Regarding to claim 12 calling for the purification means being a pre-filter or HEPA filter, Song et al disclose the purification means being a pre-filter or HEPA filter (132) for reducing air pollutant content that includes particulates (paragraph 0208).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter element (26) of Nijhawan et al by a pre-filter or HEPA filter as taught by Song et al since it is well-known in the art that a pre-filter or HEPA filter would effectively remove particulates from the air stream.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 29, 2022